As filed with the U.S. Securities and Exchange Commission on July 1, 2016 File No. 811-7436 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) Amendment No. 57 (X) THE DFA INVESTMENT TRUST COMPANY (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One Austin, Texas 78746 (Address of Principal Executive Offices) (512) 306-7400 (Registrant’s Telephone Number, including Area Code) Catherine L. Newell, Esq. Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, TX 78746 (Name and Address of Agent for Service) Please Send Copies of Communications to: Jana L. Cresswell, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8048 This Amendment relates only to The DFA Short Term Investment Fund series of the Registrant. No other information relating to any other series of the Registrant is amended or superseded hereby. EXPLANATORY NOTE This Amendment No. 57 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Registrant” or the “Trust”) on Form N-1A (File No. 811-7436) is being filed under the Investment Company Act of 1940, as amended (the “1940 Act”), to amend and supplement Amendment No. 56 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (the “Commission”) on February 26, 2016 under the 1940 Act (Accession No. 0001609006-16-000343) (“Amendment No. 56”), as pertaining to the Part A of the series of the Registrant only as it relates to The DFA Short Term Investment Fund series of the Registrant. The Part A and the Part B of the Registration Statement of the Trust only as it relates to The DFA Short Term Investment Fund, as filed in Amendment No. 56, are incorporated herein by reference. The shares of the Trust are not registered under the Securities Act of 1933, as amended (the “Securities Act”), because the Trust issues its shares only in private placement transactions pursuant to available exemptions from registration under the Securities Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the Securities Act. The audited Financial Statements and the Reports of Independent Auditors thereon of the series of the Trust for the fiscal year ended October 31, 2015 (as filed with the Commission on January 8, 2016 (Accession Number0001193125-16-424809)) contained in the Annual Reports of the series of the Trust, each dated October 31, 2015, are incorporated herein by reference. THE DFA INVESTMENT TRUST COMPANY The DFA Short Term Investment Fund Amendment to Update the Part A of the Registration Statement July 1, 2016 The purpose of this amendment is to update the Part A of the Registration Statement of The DFA Short Term Investment Fund (the “Series”) of The DFA Investment Trust Company (the “Trust”), dated February 28, 2016, to reflect a change to the time the Series calculates its net asset value and accepts purchase and redemption orders.The changes to the Part A are as follows: (1)The information provided in the first paragraph under “Item 11(a)Pricing of Fund Shares” of the Part A of the Registration Statement is deleted in its entirety and replaced with the following: Item 11(a)Pricing of Fund Shares.The net asset value per share of each Series, except the Money Market Series, is calculated after the close of the NYSE (normally, 4:00 p.m. ET) by dividing the total value of the Series’ investments and other assets, less any liabilities, by the total outstanding shares of the stock of the Series.The net asset value per share of the Money Market Series is calculated on each Money Market Series Business Day (as defined below) at 4:00 p.m. ET.Note:The time at which transactions and shares are priced may be changed in case of an emergency or if the NYSE closes at a time other than 4:00 p.m. ET. (2)The information provided in the eleventh paragraph under “Item 11(a)Pricing of Fund Shares” of the Part A of the Registration Statement is deleted in its entirety and replaced with the following: The Series, except the Money Market Series, generally calculate their net asset values per share and accept purchase and redemption orders on days that the NYSE is open for trading. The Money Market Series will calculate its net asset value per share and accept purchase and redemption orders on any day that both the NYSE and the Federal Reserve Bank of New York is open for business (“Money Market Series Business Days”).Purchase and redemption orders for shares of the Money Market Series must be received by 4:00 p.m. ET.If a purchase or redemption order is received after 4:00 p.m. ET, the purchase or redemption will occur on the next Money Market Series Business Day and receive the net asset value per share calculated at 4:00 p.m. ET on that next Money Market Series Business Day. (3)The information provided in the first sentence of the second paragraph under “Item 11(d)Dividends and Distributions” of the Part A of the Registration Statement is deleted in its entirety and replaced with the following: Dividends are paid on settled shares of the Money Market Series as of 4:00 p.m. ET (the “Settlement Time”). PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION WITH THE PART A FOR FUTURE REFERENCE. THE DFA INVESTMENT TRUST COMPANY (Amendment No. 57) PART C OTHER INFORMATION Item 28.Exhibits. (a) Charter. Amended and Restated Agreement and Declaration of Trust effective June 5, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Certificate of Trust dated September 11, 1992. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (a) Certificate of Amendment to Certificate of Trust dated January 15, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (b) By-Laws. Amended and Restated By-Laws effective June 8, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (c) Instruments Defining the Rights of Security Holders. No specimen securities are issued on behalf of the Registrant. Relevant portion of Agreement and Declaration of Trust. See Article V Incorporated herein by reference to: 1 Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Relevant portion of By-Laws. See Article II Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (d) Investment Advisory Contracts. Investment Management Agreements. (a) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The U.S. Large Cap Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (b) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Tax-Managed U.S. Marketwide Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (c) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 2 (d) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (e) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Asia Pacific Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (f) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (g) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (h) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Canadian Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 3 (i) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (j) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 (k) Form of Investment Management Agreement dated July 21, 2015 between the Registrant and DFA on behalf of The DFA Short Term Investment Fund. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 55 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: July 21, 2015 Sub-Advisory Agreements. (a) Sub-Advisory Agreement among the Registrant, DFA and Australia Pty Ltd. (“DFA-Australia”) dated August 7, 1996 on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (b) Sub-Advisory Agreement among the Registrant, DFA and Dimensional Fund Advisors Ltd. (“DFAL”) dated August 7, 1996 on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 4 (c) Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated August 7, 1996 on behalf of The Pacific Rim Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (i) Amendment Number Two dated October 21, 2005 re: the reflection of the following name change: *The Pacific Rim Small Company Series to The Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 34 to the Registrant’s Registration Statement on Form N-1A File No. 811-07436 Filing Date: March 30, 2006 (d) Sub-Advisory Agreement among the Registrant, DFA and DFAL dated August 7, 1996 on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (e) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and Dimensional Fund Advisors Ltd. dated September 13, 1999 on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (f) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and DFA Australia Ltd. on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series 5 Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (g) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (h) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (i) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (j) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (k) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A 6 File No.: 811-07436 Filing Date: February 28, 2011 (l) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (e) Underwriting Contracts. Amended and Restated Distribution Agreement dated December 19, 2003 between the Registrant and DFA Securities Inc. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (f) Bonus or Profit Sharing Contracts. Not applicable. (g) Custodian Agreements. Custodian Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Form of Global Custody Agreement dated January 18, 1994 between the Registrant and The Chase Manhattan Bank, N.A. on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 Form of Global Custodial Services Agreement dated December 21, 2012 between the Registrant and Citibank, N.A. Incorporated herein by reference to: 7 Filing: Post-Effective Amendment No. 52 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2014 Global Custodial Services Agreement dated December 30, 2009 between the Registrant, on behalf of the DFA Short Term Investment Fund, and Citibank, N.A. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.:811-07436 Filing Date: February 28, 2011 (h) Other Material Contracts. Transfer Agency and Service Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 (a)Form of Amendment No. 1 re: the addition of “FAN” services. Filing: Post-Effective Amendment No. 52 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2014 Administration Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 (i) Legal Opinion. Not applicable. (j) Other Opinions. Consent of Independent Certified Public Accountants, PricewaterhouseCoopers LLP. Not Applicable. 8 (k) Omitted Financial Statements. Not applicable. (l) Initial Capital Agreements. Not applicable. (m) Rule 12b-1 Plan. Not applicable. (n) Rule 18f-3 Plan. Not Applicable. (o) Power-of-Attorney. Power-of-Attorney dated as of December 17, 2010, appointing David G. Booth, David R. Martin, Catherine L. Newell, Valerie A. Brown, Jeff J. Jeon and Carolyn L. O as attorneys-in-fact to David G. Booth, Eduardo A. Repetto, George M. Constantinides, John P. Gould, Roger G. Ibbotson, Edward P. Lazear, Myron S. Scholes, Abbie J. Smith and David R. Martin. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (p) Codes of Ethics. Code of Ethics of the Registrant, Advisor and Underwriter. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 7, 2012 Item 29.Persons Controlled by or under Common Control with Registrant. If an investor beneficially owns more than 25% of the outstanding voting securities of a feeder fund that invests all of its investable assets in a Series of the Trust, then the feeder fund and its corresponding Series may be deemed to be under the common control of such investor.Accordingly, certain feeder portfolios of DFA Investment Dimensions Group (“DFA IDG”) and Dimensional Investment Group (“DIG”), both Maryland corporations and registered investment companies, may be deemed to be under common control with their corresponding Series of the Trust.As of January 31, 2016, no person beneficially owned more than 25% of the outstanding voting securities of a feeder portfolio that controlled a Series of the Trust. Item 30.Indemnification. 9 Reference is made to Article VII of the Registrant’s Amended and Restated Agreement and Declaration of Trust which are incorporated herein by reference. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking: “Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser. Dimensional Fund Advisors LP, the investment manager for the Registrant, is also the investment manager for three other registered open-end investment companies, DFA Investment Dimensions Group Inc., Dimensional Emerging Markets Value Fund Inc. and Dimensional Investment Group Inc.The Advisor also serves as sub-advisor for certain other registered investment companies.For additional information, please see “Management of the Trust” in PART A and “Management of the Registrant” in PART B of this Registration Statement.Additional information as to the Advisor and the directors and officers of the Advisor is included in the Advisor’s Form ADV filed with the Commission (File No. 801-16283), which is incorporated herein by reference and sets forth the officers and directors of the Advisor and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. Item 32.Principal Underwriters. (a) DFA Securities LLC (“DFAS”) is the principal underwriter for the Registrant.DFAS also serves as principal underwriter for DFA Investment Dimensions Group Inc., Dimensional Investment Group Inc. and Dimensional Emerging Markets Value Fund Inc. (b) The following table sets forth information as to the Distributor’s Directors, Officers, Partners and Control Persons.The address of each officer is 6300 Bee Cave Road, Building One, Austin, TX 78746: 10 Name and Principal Business Address Positions and Offices with Underwriter Positions and Offices with Fund April A. Aandal Vice President Vice President Robyn G. Alcorta Vice President Vice President Magdalia S. Armstrong Vice President Vice President Darryl D. Avery Vice President Vice President Arthur H. Barlow Vice President Vice President Peter Bergan Vice President Vice President Lana Bergstein Vice President Vice President Stanley W. Black Vice President Vice President Aaron T. Borders Vice President Vice President Scott A. Bosworth Vice President Vice President Valerie A. Brown Vice President and Assistant Secretary Vice President and Assistant Secretary David P. Butler Vice President Vice President Douglas M. Byrkit Vice President Vice President Hunt M. Cairns Vice President Vice President David K. Campbell Vice President Vice President Dennis M. Chamberlain Vice President Vice President Ryan J. Chaplinski Vice President Vice President James G. Charles Vice President Vice President Joseph H. Chi Vice President Vice President Pil Sun Choi Vice President Vice President Stephen A. Clark Vice President Vice President Matt B. Cobb Vice President Vice President Rose C. Cooke Vice President Vice President Ryan Cooper Vice President Vice President Jeffrey D. Cornell Vice President Vice President Robert P. Cornell Vice President Vice President John W. Crill Vice President Vice President Christopher S. Crossan Vice President and Chief Compliance Officer Vice President and Global Chief Compliance Officer John T. Curnutte Vice President Vice President John Dashtara Vice President Vice President James L. Davis Vice President Vice President Robert T. Deere Vice President Vice President Johnathon K. DeKinder Vice President Vice President Mark J. Dennis Vice President Vice President Massimiliano DeSantis Vice President Vice President Peter F. Dillard Vice President Vice President Robert W. Dintzner Vice President Vice President Karen M. Dolan Vice President Vice President L. Todd Erskine Vice President Vice President Richard A. Eustice Vice President and Assistant Secretary Vice President and Assistant Secretary 11 Gretchen A. Flicker Vice President Vice President Jed S. Fogdall Vice President Vice President Edward A. Foley Vice President Vice President Deborah J.G. Foster Vice President Vice President Jeremy P. Freeman Vice President Vice President Kimberly A. Ginsburg Vice President Vice President Mark R. Gochnour Vice President Vice President Tom M. Goodrum Vice President Vice President Henry F. Gray Vice President Vice President John T. Gray Vice President Vice President Christian Gunther Vice President Vice President Robert W. Hawkins Vice President Vice President Joel H. Hefner Vice President Vice President Kevin B. Hight Vice President Vice President Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Vice President, interim Chief Financial Officer, interim Treasurer and Controller Christine W. Ho Vice President Vice President David C. Hoffman Vice President Vice President Michael C. Horvath Vice President Vice President Mark A. Hunter Vice President Vice President Alan R. Hutchison Vice President Vice President Shahryar S. Jaberzadeh Vice President Vice President Jeremy R. James Vice President Vice President Jeff J. Jeon Vice President Vice President Garret D. Jones Vice President Vice President Stephen W. Jones Vice President Vice President Scott P. Kaup Vice President Vice President David M. Kavanaugh Vice President Vice President Andrew K. Keiper Vice President Vice President David M. Kershner Vice President Vice President Arun C. Keswani Vice President Vice President Kimberly L. Kiser Vice President Vice President Timothy R. Kohn Vice President Vice President Joseph F. Kolerich Vice President Vice President Natalia Y. Knych Vice President Vice President Mark D. Krasniewski Vice President Vice President Kahne L. Krause Vice President Vice President Stephen W. Kurad Vice President Vice President Michael F. Lane Vice President Vice President Francis R. Lao Vice President Vice President David F. LaRusso Vice President Vice President Juliet H. Lee Vice President Vice President Marlena I. Lee Vice President Vice President 12 Paul A. Lehman Vice President Vice President John B. Lessley Vice President Vice President Joy L. Lopez Vice President Vice President Apollo D. Lupescu Vice President Vice President Timothy P. Luyet Vice President Vice President Peter Magnusson Vice President Vice President Kenneth M. Manell Vice President Vice President Aaron M. Marcus Vice President Vice President Duane R. Mattson Vice President Vice President Bryan R. McClune Vice President Vice President Philip P. McInnis Vice President Vice President Francis L. McNamara Vice President Vice President Travis A. Meldau Vice President Vice President Tracy R. Mitchell Vice President Vice President Jonathan G. Nelson Vice President Vice President Catherine L. Newell Vice President and Secretary Vice President and Secretary John R. Nicholson Vice President Vice President Pamela B. Noble Vice President Vice President Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Vice President and Deputy Chief Compliance Officer Carolyn L. O Vice President Vice President Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President and Co-Chief Investment Officer Randy C. Olson Vice President Vice President Daniel C. Ong Vice President Vice President Kyle K. Ozaki Vice President Vice President Matthew A. Pawlak Vice President Vice President Mary T. Phillips Vice President Vice President Jeffrey L. Pierce Vice President Vice President Olivian T. Pitis Vice President Vice President Brian P. Pitre Vice President Vice President David A. Plecha Vice President Vice President Allen Pu Vice President Vice President David J. Rapozo Vice President Vice President Mark A. Regier Vice President Vice President Cory T. Riedberger Vice President Vice President Savina B. Rizova Vice President Vice President Michael F. Rocque Vice President Vice President L. Jacobo Rodriguez Vice President Vice President Austin S. Rosenthal Vice President Vice President Oliver J. Rowe Vice President Vice President Joseph S. Ruzicka Vice President Vice President Julie A. Saft Vice President Vice President Joel P. Schneider Vice President Vice President Ashish Shrestha Vice President Vice President 13 Bruce A. Simmons Vice President Vice President Ted R. Simpson Vice President Vice President Bhanu P. Singh Vice President Vice President Bryce D. Skaff Vice President Vice President Lukas J. Smart Vice President Vice President Andrew D. Smith Vice President Vice President Grady M. Smith Vice President Vice President Matthew Snider Vice President Vice President Lawrence R. Spieth Vice President Vice President Charlene L. St. John Vice President Vice President Brent M. Stone Vice President Vice President Richard H. Tatlow V Vice President Vice President Blake T. Tatsuta Vice President Vice President James J. Taylor Vice President Vice President Erik T. Totten Vice President Vice President John H. Totten Vice President Vice President Robert C. Trotter Vice President Vice President Dave C. Twardowski Vice President Vice President Karen E. Umland Vice President Vice President Benjamin C. Walker Vice President Vice President Brian J. Walsh Vice President Vice President Jessica Walton Vice President Vice President Griffin S. Watkins Vice President Vice President Timothy P. Wei Vice President Vice President Weston J. Wellington Vice President Vice President Ryan J. Wiley Vice President Vice President Jeremy J. Willis Vice President Vice President Stacey E. Winning Vice President Vice President Cecelia K. Wong Vice President Vice President Craig A. Wright Vice President Vice President JosephL. Young Vice President Vice President David G. Booth Chairman, Director, President and Co-Chief Executive Officer Chairman, Director, President and Co-ChiefExecutive Officer Kenneth R. French Director Not Applicable John A. McQuown Director Not Applicable Eduardo A. Repetto Director, Co-Chief Executive Officer and Co-Chief Investment Officer Director, Co-Chief Executive Officer and Chief Investment Officer Dimensional Fund Advisors LP Shareholder Not Applicable (c) Not applicable. Item 33.Location of Accounts and Records. The accounts and records of the Registrant will be located at the office of the Registrant and at additional locations, as follows: 14 Name Address The DFA Investment Trust Company 6300 Bee Cave Road, Building One Austin, TX 78746 State Street Bank and Trust Company 1 Lincoln Street Boston, MA 02111 Citibank, N.A. 111 Wall Street New York, New York 10005 Item 34.Management Services. There are no management-related service contracts not discussed in Part A or Part B. Item 35.Undertakings. (a) The Registrant undertakes to furnish each person to whom this Post-Effective Amendment is delivered a copy of its latest annual report to shareholders, upon request and without charge. (b) The Registrant hereby undertakes to promptly call a meeting of shareholders for the purpose of voting upon the question of removal of any trustee or trustees when requested in writing to do so by the record holders of not less than 10 per centum of the Registrant’s outstanding shares and to assist its shareholders in accordance with the requirements of Section 16(c) of the Investment Company Act of 1940 relating to shareholder communications. 15 SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 57 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin, the State of Texas, as of the1st day of July, 2016. THE DFA INVESTMENT TRUST COMPANY (Registrant) By:/s/ Carolyn L. O Carolyn L. O (Attorney-in- Fact to Registrant pursuant to a Power of Attorney incorporated herein by reference) Vice President (Signature and Title) 16 EXHIBIT INDEX N-1A EXHIBIT NO. EDGAR EXHIBIT NO. DESCRIPTION 17
